TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00050-CV


                                 The State of Texas, Appellant

                                                 v.

                                        R. B. R., Appellee


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-EX-17-000142, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               The parties have jointly filed a motion to abate this appeal until the resolution of

No. 19-1051, Ex parte Roberto Pasquale-Gualtieri Petitto, which is currently pending before the

Supreme Court of Texas. We grant the motion and abate the appeal. We direct appellant to

notify this Court of the high court’s disposition of No. 19-1051 by filing a letter with this Court

within thirty days of that disposition becoming final.



Before Chief Justice Byrne, Justices Baker and Smith

Abated

Filed: April 16, 2021